           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

 RICARDO LOPEZ,                                          §
 PLAINTIFF                                               §
                                                         §   PLAINTIFFS’ ORIGINAL COMPLAINT
 V.                                                      §
                                                         §                               AND
 AQUA FINANCE, INC, CONNEXUS CREDIT                      §
 UNION, AND ENERFUZE LLC DBA                             §                    JURY DEMAND
 ENERFUZE WATER TECHNOLOGIES                             §
 DEFENDANTS                                              §    Case No: 5:20-cv-2018
                                                         §




                                                 I. INTRODUCTION


        This complaint is brought by a disabled resident of San Antonio who was
tricked by a traveling salesman to purchase, at an inflated price, a water treatment
system for his home. The salesperson told Mr. Lopez that the water softener and
filter would be paid for by his company, Enerfuze Water Technologies (hereinafter
“Enerfuze”) if Mr. Lopez put advertising in his front yard.
        Mr. Lopez never told Mr. Lopez that he was sending in a credit application
for a loan from Aquafinance, Inc. and Connexus Credit Union (the “lender
defendants”).
        The salesperson performed misleading water treatment tests that showed
sediment in the tap water and promised greater safety and better taste in water
while still saving money. He even told Mr. Lopez that the filter would
“oxygenate” the water, making it healthier for his diabetes.
        AquaFinance, Inc, and Connexus Credit Union provided the financing for


Plaintiffs’ Original Complaint and Jury Demand                                      Page 1 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 2 of 19




these purchases, and it is only with their support of Enerfuze’s sales that the
consumers could ever be sold the treatment systems. Without the complicity of
the lender defendants, Enerfuze could never be successful in their schemes of
targeting senior citizens with false promises of safety and saving money.
         Plaintiffs bring claims against Defendants Aquafinance, Inc., Connexus
Credit Union, Enerfuze LLC dba Enerfuze Water Technoligies for fraud, breach of
the federal truth in lending law, deceptive trade practices, and RICO.


                                                 II. PARTIES


    1.      Plaintiff Ricardo Lopez is a resident of San Antonio, Texas in Bexar
            County.
    2.      Defendant Aqua Finance, Inc., is a foreign corporation with its principle
            place of business at One Corporate Drive, Suite 300, Wausau, WI 54401.
            Aqua Finance, Inc’s registered agent is Corporation Service Company at
            211 E. 7th Street, Suite 620, Austin, Texas 78701.
    3.      Defendant Connexus Credit Union is a foreign financial institution with
            its principal place of business at 2600 Pine Ridge Blvd, Wausau,
            Wisconsin 54401.
    4.      Defendant Enerfuze LLC dba Enerfuze Water Technologies is a limited
            liability company with its principal place of business at 18756 Stone Oak
            Parkway, #200, San Antonio, Texas. Their registered agent, Paul
            Chancey, can be served at the same address.
    5.       Whenever it is alleged that a named “Defendant” did any act or thing or
            failed to do any act or thing, it is meant that the directors, managers,
            administrators, officers, agents, staff members, or employees of that
            defendant, performed, participated in, or failed to perform those acts

Plaintiffs’ Original Complaint and Jury Demand                                  Page 2 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 3 of 19




            while in the course and scope of their employment or agency relationship
            with the named defendant, and, the named defendant is therefore liable
            under the theory of respondeat superior, vicarious liability, or general
            agency principles.

                                    II.      JURISDICTION AND VENUE

    6.      Jurisdiction in this court is proper pursuant to 15 U.S.C. § 1640(Truth in
            Lending Act) and 18 U.S.C. § 1964 (RICO). Supplemental jurisdiction
            exists for the state law claims pursuant to 28 U.S.C. § 1367.
    7.      This court has jurisdiction over Enerfuze LLC dba Enerfuze Water
            Technologies because it is a Texas limited liability corporation that
            regularly conducts business in this state.
    8.      This court has jurisdiction over the lenders AquaFinance, Inc., and
            Connexus Credit Union as they all conduct business in this state by
            lending money to Texas residents in Texas.
    9.      Venue in this court is proper under 18 U.S.C. § 1964, because the Plaintiff
            resides in Bexar County, Texas, and the claims involve a transaction that
            occurred in this district.


                                                 III.   FACTS

    Aquafinance, Inc. and Connexus credit union built a profit model based on
    predatory lending and business partnerships with unscrupulous home
    improvement companies
    10.     Defendant AquaFinance began its history as a company dedicated to
            providing lending opportunities for small contractors, thus enabling
            smaller businesses to not lose out on the opportunity to do business with
            those who needed to finance their work.

Plaintiffs’ Original Complaint and Jury Demand                                    Page 3 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 4 of 19




    11.     AquaFinance has a history of relationships with companies that use
            underhanded and deceptive sales practices to sell vulnerable customers
            overpriced items such as solar panels, roof coatings, and water
            treatments.
    12.     AquaFinance does not perform much, if any, due diligence on the
            companies in which it engages in business. Numerous of their business
            relationships are with companies such as Enerfuze that build in huge
            profit margins on their sales, push loans for each sale, and then do not
            allow their clients to review or even receive the loan terms.
    13.     Enerfuze had multiple signs of predatory practices that would be easy to
            discover with minimal due diligence. These include but were not limited
            to:
                  a. Salespersons are paid on a contingency basis;
                  b. Websites and advertising boast about unsubstantiated health
                     benefits of “alkaline” water;
                  c. Websites and advertising use fear tactics to scare consumers that
                     their water is full of dangerous chemicals that can be filtered out;
                  d. Websites and advertising include unusual and dubious
                     recommendations;
                  e. Company was brand new with no history of experience;
                  f. Prices are multiple times higher than similar products that are not
                     sold door to door.
    14.     Enerfuze targets unsophisticated consumers in San Antonio and pads the
            cost of whatever system they sell to always add up to $10,500.00. This
            price inflation is a predatory practice that increases the finance charge of
            the loan. AquaFinance and Connexus know of this gross price inflation
            and profit from this non-disclosed finance charge.

Plaintiffs’ Original Complaint and Jury Demand                                    Page 4 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 5 of 19




    15.     Additionally, AquaFinance engages in a deceptive lending practice
            whereby it titles the loans “revolving credit” but in actuality, the
            financing for each consumer is structured like a one-time loan of the
            exact amount needed to pay for the work being performed – in this case,
            a one-time loan of the amount charged by Apollotek or SpaceWater for
            the purchase and installation of the water treatment systems.
    16.     Because of the mislabeling of the loan as revolving credit, the consumers
            are not provided with the proper disclosures of interest rate and total
            cost as required by the Truth in Lending Act for closed-end transactions
            such as these financing of water treatment systems.
    17.     This is an additional layer of deception, a further hiding of the true cost
            of the water treatment systems on top of and in addition to the deceptive
            sales practices of Enerfuze.
    18.     Connexus received notice that Mr. Lopez was disputing his loan on his
            Transunion credit report. Despite being told that Mr. Lopez did not
            recognize nor agree to this loan, Connexus affirmed its accuracy.


    Enerfuze told Plaintiff Ricardo Lopez the system would be FREE but
    tricked him into a loan he could not afford
    19.     When first approached by the Enerfuze salesperson, a man identified as
            Jonah Campos, Ricardo Lopez told him outright that while he would like
            a water softener, he knew he could not afford it. Mr. Lopez was clear
            from the beginning that he lived off his meager disability checks and
            could not pay for extras.
    20.     However, Mr. Campos told Mr. Lopez that he was very fortunate – Mr.
            Lopez lived on a corner lot that was very desirable for his advertising. If




Plaintiffs’ Original Complaint and Jury Demand                                     Page 5 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 6 of 19




            Mr. Lopez would only put up a sign advertising Enerfuze in his front
            yard, Enerfuze would pay the annual cost of the water treatment system.
    21.     While Mr. Lopez only wanted a water softener, Mr. Campos encouraged
            him to get a water filter as well, telling him that it would oxygenate the
            water and make it healthier, especially for a diabetic like Mr. Lopez.
    22.     Mr. Campos performed water tests, showing Mr. Lopez how the water
            filter system would oxygenate the water and make it healthy and
            superior the same as expensive mineral water.
    23.     Because he did want to be healthier and the water filtration system was
            included with the water softener at no cost to himself, Mr. Lopez agreed
            to “purchase” both.
    24.     Mr. Campos had Mr. Lopez sign a buyer’s order which stated he would
            receive a Puronics water filter system and water softener for a cost of
            $10,500.00.
    25.     The only other paperwork provided to Mr. Lopez was a form explaining
            the special home marketing deal whereby Enerfuze would pay Mr. Lopez
            $1500 annually – the exact cost of 12 payments on the water system – so
            long as Mr. Lopez allowed them to use his yard for advertising.
    26.     On February 25, 2019, Mr. Campos came to deliver the $1500 check to
            Mr. Lopez. That same day Mr. Campos signed both the buyer’s order
            and marketing agreement on behalf of Enerfuze.
    27.     However, despite February 25, 2019 being the last day Mr. Lopez
            received any paperwork from Mr. Campos about the initiation of his
            purchase, he was not provided any loan disclosures at that time or any
            other time.
    28.     At no time did Mr. Lopez visit the business premises of Enerfuze.
    29.     The Enerfuze salesman failed to disclose to Mr. Lopez that the water

Plaintiffs’ Original Complaint and Jury Demand                                 Page 6 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 7 of 19




            filtration system was being paid for with a loan in Mr. Lopez’s name
            from AquaFinance (and transferred to Connexus), and that there would
            be interest charges.
    30.      In connection with this transaction, Mr. Lopez received or signed the
            following documents:
                 a. Booklets and warranty paperwork on the water softener and
                     water filter, both from Puronics;
                 b. Buyers order; and
                 c. Home marketing agreement.
    31.     The papers failed to include a notice of Texas consumers’ right to cancel
            the contract. Neither the first page nor the signature page contained a
            notice of the consumer’s right to cancel the transaction of any kind.
    32.     Shortly thereafter, Aqua Finance, Inc. sent Mr. Lopez a letter stating
            that Mr. Lopez’s loan had been sold to Connexus Credit Union and that
            Mr. Lopez was now a member of Connexus Credit Union. Mr. Lopez had
            not applied for any such credit union membership so he did not keep his
            Connexus paperwork, thinking it did not involve him.
    33.     By authorizing Aqua Finance, Inc., to originate and service business for
            it, Connexus entered into a principal-agent relationship with Aqua
            Finance, Inc.
    34.     Mr. Lopez’s “loan” was in fact sold to Connexus.
    35.     Aqua Finance, Inc., “for the benefit of Connexus” sent Mr. Lopez a billing
            statement. This was the first time Mr. Lopez learned he had a loan, but
            since the payments were the amount that Enerfuze had agreed to pay,
            and he had the $1500 check from Enerfuze which would cover the first
            year, he simply set up automatic payments from the bank account
            containing the $1500.

Plaintiffs’ Original Complaint and Jury Demand                                Page 7 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 8 of 19




    36.     However, at one year’s time when he was expecting the second check,
            Mr. Lopez could not get any response from Enerfuze’s phone numbers.
    37.     He contacted his salesperson who at first gave a different number for
            Enerfuze and an email address; however, when neither worked, the
            salesperson explained he was now working elsewhere and he did not
            know anything about what happened to Enerfuze. The salesperson, Mr.
            Campos, said he had purchased a system too and now he simply must
            pay for it.
    38.     Mr. Lopez had not contracted to pay for a loan – he had never signed a
            credit application nor had he received loan documents from Enerfuze or
            Aqua Finance or Connexus (other than the monthly statements which
            he paid with the Enerfuze money).
    39.     Mr. Lopez was forced to contact lawyers for legal assistance as he now
            had a large loan that he could not afford and the payments he had been
            promised were nowhere to be seen.

                                  Cause of Action #1
                             Federal Truth in Lending Act
  Against AquaFinance, INC., Connexus Credit Union and Enerfuze LLC dba Enerfuze Water
                                      Technologies
    40.     All Defendants violated the following requirements of the Truth in
            Lending Act and Regulation Z in the following and other respects based
            on their involvement in the initial financing and assignment of the loan
            and/or revolving credit account made the basis of these claims:
    41.     Defendants at all times material to Plaintiff’s claims were involved in the
            issuance of credit to Plaintiffs.
    42.     Defendants, acting in concert together, failed to disclose to Plaintiff all of
            the “material” disclosures required by the Truth in Lending Act and


Plaintiffs’ Original Complaint and Jury Demand                                   Page 8 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 9 of 19




            Regulation Z. Specifically, Defendants:
    Violations for Accounts Other than Open-End Credit Plans, 15 U.S.C. 1638
                 a. Failed to disclose the proper identity of the creditor required to
                     make disclosure in violation of 15 U.S.C. § 1638(a)(1);
                 b. Failed to disclose the total amount of the work that was financed in
                     violation of 15 U.S.C. § 1638(a)(2) and Regulation Z, 12 C.F.R.
                     226.18(b) and the error is outside of the allowed variance, making
                     this not a “de minimus” violation;
                 c. Failed to disclose the “finance charge” in violation of 15 U.S.C.
                     1638(a)(3) and Regulation Z, 12 C.F.R. 226.18(d) and 226.4;
                 d. Failed to disclose the finance charge expressed as an “annual
                     percentage rate,” using that term in violation of 15 U.S.C.
                     1638(a)(4);
                 e. Failed to disclose the sum of the amount financed and the finance
                     charge, which should have been termed “total of payments” in
                     violation of 15 U.S.C. 1638(a)(5);
                 f. Failed to disclose the “payment schedule” in violation of 15 U.S.C.
                     1638(a)(6) and Regulation Z, 12 C.F.R. 226.18(g);
                 g. In a sale of property or services in which the seller is the creditor
                     required to disclose pursuant to section 1631(b) of this title, failed
                     to disclose the “total sale price”, using that term, which shall be
                     the total of the cash price of the property or services, additional
                     charges, and the finance charge in violation of 15 U.S.C. 1638(a)(7);
                 h. Failed to provide descriptive explanations of the terms “amount
                     financed”, “finance charge”, “annual percentage rate”, “total of
                     payments”, and “total sale price” as specified by the Bureau. The
                     descriptive explanation of “total sale price” shall include reference

Plaintiffs’ Original Complaint and Jury Demand                                      Page 9 of 19
          Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 10 of 19




                     to the amount of the down payment in violation of 15 U.S.C.
                     1638(a)(8);
                 i. Failed to disclose the dollar charge or percentage amount which
                     may be imposed by a creditor solely on account of a late payment,
                     other than a deferral or extension charge in violation of 15 U.S.C.
                     1638(a)(10); and
                 j. Failed to disclose a statement that the consumer should refer to
                     the appropriate contract document for any information such
                     document provides about nonpayment, default, the right to
                     accelerate the maturity of the debt, and prepayment rebates and
                     penalties in violation of 15 U.S.C. 1638(a)(12).
    Violations for Open-End Credit Plans, 15 U.S.C. 1637
                 k. Failed to disclose the fixed annual percentage rate in connection
                     with the extension of credit in violation of 15 U.S.C. 1637(a)(1);
                 l. Failed to disclose the required information concerning a variable
                     percentage rate on credit in violation of 15 U.S.C. 1637(a)(2);
                 m. Failed to disclose other fees apart from interest such as annual fees
                     or transaction fees in violation of 15 U.S.C. 1637(a)(3);
                 n. Failed to disclose estimate of fees which could be imposed by third
                     parties in violation of 15 U.S.C. 1637(a)(4);
                 o. Failed to disclose the period during which material terms are
                     available and are subject to change and failed to disclose the
                     Plaintiffs’ right of refusal if certain terms change, in violation of 15
                     U.S.C. 1637(a)(6);
                 p. Failed to disclose the rights of the creditor with respect to the
                     extension of credit in violation of 15 U.S.C. 1637(a)(7);
                 q. Failed to disclose repayment options and minimum periodic

Plaintiffs’ Original Complaint and Jury Demand                                        Page 10 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 11 of 19




                      payments in violation of 15 U.S.C. 1637(a)(8); and
                   r. Failed to disclose an example of minimum payments and maximum
                      repayment period based on a $10,000 outstanding balance in
                      violation of 15 U.S.C. 1637(a)(9).
          43.      The violations of TILA were deliberate and done to mislead and
                   ensnare the unsophisticated consumers into loans they could not
                   afford for products that were grossly overpriced.


                                     Cause of Action #2
                         RICO Violation – 19 U.S.C. § 1962(c)
  Against AquaFinance, INC., , Connexus Credit Union and Enerfuze LLC dba Enerfuze Water
                                        Technologies

    44.         Plaintiffs adopt and reallege the allegations above.
    45.         Defendants willfully and intentionally conducted and participated,
                directly and indirectly, in a pattern of racketeering activity related to an
                enterprise in violation of 18 U.S.C. §1962(c).
    46.         Plaintiffs are "persons" within the meaning of 18 U.S.C. § 1961(3) and
                1964(c)
    47.         Defendants AquaFinance, INC.,Connexus Credit Union and Enerfuze,
                LLC are "persons" within the meaning of 18 U.S.C. § 1961(3) and 1962(c).
    48.         Defendants AquaFinance, INC., Connexus Credit Union and Enerfuze
                LLC are an "enterprise" as defined in 18 U.S.C. § 1961(4) and 1962(c).
    49.         The affairs of each enterprise affect interstate commerce.
    50.         Defendants AquaFinance INC and Connexus Credit Union devised a
                scheme to bypass traditional lending underwriting and required Truth-
                in-lending disclosures by marketing loans through contractors selling
                directly to homeowners. The contractors, in particular Enerfuze LLC,


Plaintiffs’ Original Complaint and Jury Demand                                       Page 11 of 19
          Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 12 of 19




            were allowed loan to value ratios far in excess of market rates, creating a
            hidden finance charge added to the loans which were marketed to
            unsophisticated homeowners. Enerfuze inflated the prices of these
            water treatment systems in order to create more profit for themselves as
            well as for the lenders. Even with the check Enerfuze wrote for the first
            year of payments, Enerfuze still was charging $9000 for a water system
            that should go for half or a third that much.
    51.     AquaFinance designed the credit application process and did the
            servicing of the loans while Connexus Credit Union was the lender.
            Even ignoring the hidden finance charge of the inflated prices added onto
            the loans to make up for the lack of underwriting or background checks,
            neither Connexus Credit Union, AquaFinance, nor the salespeople for
            Enerfuze ever provided the Truth-in-Lending disclosures mandated by
            law for these closed-end credit loans which the servicer purposefully
            misnamed “revolving credit”.
    52.     The defendants intentionally failed to disclose the facts about the true
            value of the water systems, the distributions of the profits from the loans,
            and the actual price of the water treatment systems with finance charges
            and interest added.
    53.     The practice of inflating prices and charging excess and undisclosed
            finance charges to credit customers is a scheme or artifice to defraud
            within the meaning of the mail and wire fraud statutes, 18 U.S.C. §1341
            and 1343.
    54.     The defendants’ actions had a profit-generating purpose.
    55.     Use of the mails and interstate wires was made in connection with the
            scheme, including but not limited to:
                 a. Interstate wire communications were used to retrieve (“pull”)

Plaintiffs’ Original Complaint and Jury Demand                                Page 12 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 13 of 19




                     credit reports on plaintiffs and other prospective victims of the
                     scheme. The retrieval of credit reports was an essential part of the
                     scheme because it was necessary in order to determine whether
                     they were able to pay the excess finance charges and other
                     amounts.
                 b. On information and belief, the information in the applications was
                     also transmitted via wire communications so that approval could
                     be granted immediately and, in some cases, installation of the
                     water treatment systems occurred the same day the Enerfuze
                     salesman visited the consumer.
                 c. The mails were used to establish the companies (file incorporation
                     papers, file annual reports, file tax returns, secure necessary
                     licenses, etc.) This was necessary to provide an air of legitimacy to
                     the scheme.
                 d. The mails are also used to send billing statements, collection
                     letters, and past due notices on these fraudulently obtained debts.
    56.      Defendants’ acts of mail and wire fraud lasted from the date of the
             inception of the agreements between
                 a. AquaFinance and Enerfuze and
                 b. AquaFinance and Connexus Credit Union
          and lasted through the present.
    57.      Upon information and belief, the defendants’ predicate acts numbered in
             the hundreds or more.
    58.      Plaintiffs’ injuries as plead above were proximately caused by
             defendants’ racketeering activities.

                                      Cause of Action #3
                    Violation of the Deceptive Trade Practices Act (DTPA)

Plaintiffs’ Original Complaint and Jury Demand                                    Page 13 of 19
          Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 14 of 19




           Against Defendants Enerfuze LLC and Aquafinance and Connexus Credit Union

    59.     Plaintiff incorporates all factual allegations.
    60.     Plaintiff is a consumer as defined by Texas Business and Commerce Code
            §17.45(4).
    61.     Enerfuze violated the DTPA when it employed a predatory course of
            conduct with the Plaintiffs, including:
                 a. Use deceptive representations in violation of §17.46(b)(4);
                 b. represent that goods or services have sponsorship, approval,
                     characteristics, ingredients, uses, benefits, or quantities which
                     they do not, §17.46(b)(2);
                 c. represent that goods have uses or benefits which they do not in
                     violation of §17.46(b)(5);
                 d. represent that goods or services are of a particular standard,
                     quality, or grade… if they are of another, §17.46(b)(7);
                 e. knowingly making false or misleading statements of fact
                     concerning the need for parts, replacement, or repair service,
                     §17.46(b)(13); and
                 f. fail to disclose information concerning goods or services which
                     was known at the time of the transaction if such failure to disclose
                     such information was intended to induce the consumer into a
                     transaction into which the consumer would not have entered had
                     the information been disclosed, §17.46(b)(24);
    62.     Enerfuze made the misrepresentations knowingly, the
            misrepresentations were the producing cause of Plaintiffs’ damages, and
            Plaintiffs reasonably relied on these misrepresentations to their
            detriment in approving the installation of the water treatment systems.
    63.     Under § 17.50(b), Plaintiff is entitled to and seek three times their

Plaintiffs’ Original Complaint and Jury Demand                                   Page 14 of 19
          Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 15 of 19




            economic damages—including but not limited to the money paid to an
            outside finance company for the installation and all damage done to
            Plaintiff’s homes and credit standing as a result of the loan Enerfuze
            arranged to finance the project—along with attorney’s fees and court
            costs.
    64.     Economic damages in this case include the medical costs from the stress-
            induced medical problems experienced by multiple of the Plaintiffs.
    65.     The Lender Defendants are liable for the actions of Enerfuze LLC as they
            are the holder in due course of the loan contracts.

                                     Cause of Action #4
          Violation of the Deceptive Trade Practices Act – Cancellation of Certain
                                  Consumer Transactions
                                     Against all defendants

    66.     Plaintiff incorporates all allegations in previous paragraphs.
    67.     Chapter 601 of the Texas. Business & Commerce Code applies to the
            transactions at issue in this suit because they meet the definition of
            “consumer transaction” within the chapter, and Defendants solicited a
            sale at a place other than their place of business. Tex. Bus. & Com. Code
            §§ 601.001(2), 601.002.
    68.     Chapter 601 is a “tie-in” statute of the Deceptive Trade Practices Act. A
            violation of Chapter 601 is actionable under the DTPA. Tex. Bus. &
            Comm. Code § 601.204.
    69.     Plaintiff meets the meaning of “consumer” within Section 601.001 of the
            Texas Business & Commerce Code.
    70.     Defendants meet the meaning of “merchant” within Section 601.001 of
            the Texas Business & Commerce Code.
    71.     Defendants’ conduct violated Chapter 601 of the Texas Business and

Plaintiffs’ Original Complaint and Jury Demand                                 Page 15 of 19
          Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 16 of 19




            Commerce Code in the following ways:
                 a. failure to provide a consumer with a complete receipt or copy of a
                     contract pertaining to the consumer transaction at the time of its
                     execution. Tex. Bus. & Comm. Code § 601.052;
                 b. failure to provide a consumer with a completed notice of
                     cancellation in duplicate pursuant to Tex. Bus. & Comm. Code
                     § 601.053;
                 c. failure to inform a consumer orally of the consumer’s right to
                     cancel the transaction and misrepresentation of the consumer’s
                     righ to cancel. Tex. Bus. & Comm. Code § 601.152;
                 d. engaged in a negotiation, transfer, sale, or assign before midnight
                     of the fifth business day after the consumer signed the contract or
                     purchased the goods. Tex. Bus. & Comm. Code § 601.153;
    72.     A sale or contract entered into under a consumer transaction without an
            attached duplicate notice of consumer right to cancellation is void. Tex.
            Bus. & Comm. Code § 601.201.
    73.     Plaintiff is entitled to and seek cancellation of the contracts entered into
            with Defendants, and three times their economic damages, along with
            attorney’s fees and court costs.

                                            Cause of Action #5
                                                   Fraud
                                            Against all Defendants

    74.     Plaintiff realleges and relies on all preceding paragraphs.
    75.     Defendants’ conduct constitutes common law fraud as:
                 a. Defendants knowingly misrepresented to Plaintiff the price, value,
                     qualifications and finance terms of the water treatment systems;
                 b. Defendants intended that Plaintiff rely on those

Plaintiffs’ Original Complaint and Jury Demand                                  Page 16 of 19
          Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 17 of 19




                     misrepresentations; and
                 c. Plaintiff relied on those misrepresentations in deciding to enter
                     the contract and seek financing for the water filtration systems.
    76.     Defendants’ conduct constitutes fraud by nondisclosure as:
                 a. Defendants failed to disclose facts to Plaintiff regarding the cost
                     savings, qualifications, value and financing costs of the water
                     filtration system;
                 b. Defendants had a duty to disclose these material facts;
                 c. Defendants knew Plaintiff was ignorant of the facts and Plaintiff
                     did not have an equal opportunity to discover the facts;
                 d. Defendants were deliberately silent when they had a duty to
                     speak;
                 e. By failing to disclose the facts, Defendants intended to induce
                     Plaintiff to take some action or refrain from acting;
                 f. Plaintiff relied on the defendant’s nondisclosure; and
                 g. Plaintiff was injured as a result of acting without that knowledge.
    77.     Plaintiff seeks all economic damages, all exemplary damages under Tex.
            Civ. Prac. & Rem. Code § 41.008 for fraud, and court costs.

                                          Cause of Action #6
                                      Negligent Misrepresentation
                                          Against all Defendants

    78.     Plaintiff realleges and relies on all preceding paragraphs.
    79.     Defendants’ conduct constitutes negligent misrepresentation as:
                 a. Defendants provided false information in the course of their
                     business, or in a transaction in which they had a pecuniary
                     interest;
                 b. Defendants did not exercise reasonable care or competence in

Plaintiffs’ Original Complaint and Jury Demand                                   Page 17 of 19
           Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 18 of 19




                     obtaining or communicating the information;
                 c. Plaintiff justifiably relied on the information; and
                 d. Plaintiff suffered damages proximately caused by their reliance on
                     the false information.
     80.    Plaintiff seeks all actual damages and court costs.

                                                     VII.
                                                 TRIAL BY JURY

     81.    Plaintiff is entitled to and hereby demands a trial by jury.
     82.    Plaintiff is indigent and excused from paying the jury fees. Hisaffidavits
            of indigency will be filed shortly.

                                                    VIII.
                                                   PRAYER

     83.    For these reasons, Plaintiff prays that they recover the following from
            Defendants:
                 a. Actual damages within the jurisdictional limits of this court;
                 b. Actual damages for violation of DTPA and TILA;
                 c. Statutory damages for violation of the Truth in Lending Act;
                 d. Treble economic under the DTPA;
                 e. Cancellation of his loan contract;
                 f. Attorney fees and costs;
                 g. Exemplary and punitive damages where applicable;
                 h. Prejudgment and postjudgment interest as allowed by law; and
//
//
//
//

Plaintiffs’ Original Complaint and Jury Demand                                 Page 18 of 19
          Case 5:20-cv-00218-DAE Document 1 Filed 02/24/20 Page 19 of 19




                 i. All other relief, in law and in equity, to which Plaintiffs may be
                     entitled.
                                           Respectfully submitted,
                                           TEXAS RIOGRANDE LEGAL AID


                                           Amy E. Clark
                                           State of Texas Bar Number: 24043761
                                           4920 N. IH-35
                                           Austin, Texas 78752
                                           Phone: 512-374-2782
                                           aclark@trla.org


                                           Eva D. Sikes
                                           State of Texas Bar Number: 24105351
                                           1206 E. Van Buren Street
                                           Brownsville, Texas 78520
                                           Phone: 956-982-5540
                                           esikes@trla.org

                                           Attorneys for Plaintiffs




Plaintiffs’ Original Complaint and Jury Demand                                   Page 19 of 19
